Citation Nr: 1145117	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, claimed as residuals of leg and ankle injuries.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a thoracic spine disorder.  

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1974 to November 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the RO.  

In October 2003, the Board remanded the case for additional development, to include various VA examinations and to comply with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  

In a September 2005 decision, the Board denied the Veteran's claims of service connection for lumbar, thoracic and cervical spine disorders, as well as a left leg condition.  The Board remanded the claim of service connection for a psychiatric disorder for additional development of the record.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and the Court issued an Order in September 2007 that granted a Joint Motion, vacating the September 2005 decision and remanding the claims of service connection to the Board for further action.  

The Board remanded the claims for additional development in June 2008 and April 2010.    

The issues of service connection for the claimed cervical spine, thoracic spine and lumbar spine conditions and the claimed psychiatric disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay statements sufficient to establish a continuity of symptomatology referable to a left leg disorder since service.  

2.  The Veteran sustained left leg and ankle injuries in service, but the related manifestations are shown to have been acute and transitory in nature and to have resolved without residual findings or complaints.  

3.  The Veteran is not shown to have clinically manifested a left leg disability until many years after service.  

4.  The currently demonstrated left knee arthritis and osteopenia, left Achilles tendonitis, and a left calcaneal spur are not shown to be due to a documented injury or other event or incident of the Veteran's period of active service.      



CONCLUSION OF LAW

The Veteran's left leg disability manifested by left knee arthritis and osteopenia, left Achilles tendonitis, and a left calcaneal spur is not due to a disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in October 2001, April 2004, October 2005, December 2005 and April 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection including service connection on a secondary basis, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2010 letter. 

The claim was readjudicated in May 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records have been obtained.  

The Veteran identified service treatment records at the Roosevelt Roads Naval Station.  In April 2010 and June 2010, the RO asked the National Personnel Records Center to search for these records.  In both instances, the searches were unsuccessful.  In June 2010 and May 2011, the RO informed the Veteran that such records could not be found.  

The Board finds that VA made reasonable efforts to obtain such records and it appears that such records do not exist and any follow-up searches would be futile.  VA advised the Veteran of other evidence he could submit in support of his service connection claim.    

The VA treatment records dated from 1981 to 2009 and the Veteran's Social Security Administration records are associated with the claims folder.  The private treatment records and reports from S.B. Medical Group, S.J. Medical Group, C.M.S.B., and D. Hospital and from Drs. M.A., B.C., and G.P. are associated with the claims file.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 2004 and 2009 to determine the nature and likely etiology of the claimed left leg disability.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the competency and credibility of lay statements regarding in-service or continuous post service symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this regard, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to describe observable events such as an injury and to report observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran reports sustaining a left leg disability in service when he was injured after stepping in a hole while jogging and after falling in a trench.  The Veteran contends that these injuries occurred in March 1974.  

The Veteran asserts that he has had left leg pain ever since the injury in service.  See the Veteran's statements dated in March 2000, May 2000, October 2000, November 2000, July 2004, and May 2009; and his statements to the VA examiner at the VA examination in February 2009.   

The Veteran's service treatment records reflect treatment for left lower extremity complaints.  A March 1974 treatment record shows that the Veteran reported that his left leg fell into a hole while running.  On examination, there was left pre-tibial tenderness and pain on left ankle dorsiflexion.  The impression was that of possible left tibial stress fracture.  A contemporaneous X-ray studies of the left lower extremity were negative for any bone or joint disease of the left knee or lower leg.  The Veteran was provided crutches.  

An April 1974 treatment entry indicates that the Veteran reported sustaining left ankle trauma approximately two days prior to the examination, when he fell into a trench while walking.  On examination, there was medial and lateral left ankle pain on weightbearing.  The impression was that of left Achilles tendonitis.  The Veteran's left leg was placed in a gel cast.  He was prescribed crutches for ambulation.  

The October 1974 separation examination report indicates that the Veteran denied having a trick or locked knee, swollen or painful joints, foot trouble, or a bone, joint or other deformity.  An examination of the lower extremities and feet was normal.   

In a March 2000 claim, the Veteran reported that he sustained a severe right leg injury when he fell into a trench during active service and a chronic left leg disorder associated with the additional weightbearing secondary to his chronic right leg injury residuals.  

In a May 2000 written statement, the Veteran clarified that he had actually injured his left leg rather than his right leg during active service.  He sought service connection for residuals of an injury to his left leg.  

At May 2000 VA general medical and spine examinations, the Veteran complained of chronic left ankle pain and swelling associated with prolonged walking and standing.  He reported falling while jogging at Ft. Jackson and sustaining a left ankle hairline fracture; that his leg was placed in a gel cast; and that he was treated at Ft. Gordon for ankle pain.  The VA examiners did not identify any chronic left leg disorder.  

In a statement received in September 2000, the Veteran reiterated that he sustained a chronic left leg injury during active service.  Following service, he experienced chronic left lower extremity pain and swelling, which necessitated ongoing medical treatment.  

In an August 2001 statement, one of the Veteran's comrades corroborated the Veteran's report that he had injured his left leg while running, had been placed in a cast, and had complained of leg pain.  

In a July 2004 statement, the Veteran stated that, since the injury in service, he had had severe pain and stiffness in his leg.  

At the VA examination in February 2009, the Veteran reported that, since the injury in service in March 1974, he had sharp pain in the left knee and a pressure-like pain sensation in the left ankle.   

The Veteran is competent to describe events such as a leg injury or falling in a hole or trench.  The Veteran, as a layperson is competent to report observable symptoms of leg pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The service treatment records do show that the Veteran sustained an injury to his left leg in service.  This injury is substantiated by the service treatment records and the Veteran's own lay statements.  

However, the Board finds that the competent evidence establishes that the left leg injuries and manifestations in service resolved and that the Veteran's left lower extremity was normal upon separation examination in October 1974.  The Board also finds that the evidence does not serve to establish a continuity of symptomatology or treatment for a left leg disorder beginning in service.  

The Board finds that the Veteran's credibility is substantially undermined by the fact that he did not report symptoms of a left leg pain after the treatment in service, upon separation examination in October 1974, or since service to VA or to his health care providers until after he filed his claim for compensation benefits in 2000. 

The lay statements made after the Veteran filed his compensation claim in 2000 contradict the contemporaneous statements that he made in service.  As noted, the service separation examination report dated in October 1974 indicated that the Veteran reported "NO" when asked if he had symptoms of trick or locked knee, swollen or painful joints, foot trouble, or a bone, joint or other deformity.  He indicated "NO" when asked if he ever had any illness other than those already noted.  The Veteran did not report left leg symptoms upon separation examination.  The report indicates that the Veteran denied any other significant medical or surgical history.  On examination, the lower extremities were normal.     

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal lower extremity examination upon separation from service and no complaints of left leg pain.  

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.  

The Board finds that the lay statements concerning the symptoms of left leg pain which were made at the time of the Veteran filed the claim for compensation benefits are of limited credibility.  These statements were recorded over twenty years after service.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Here, the contemporary medical evidence and lay statements made at the time of the Veteran's discharge do not confirm his assertions.  None of his service treatment records shows any complaints or treatment for a left leg disorder after the injuries in March 1974 and April 1974.    

Rather, the October 1974 separation examination report showed that, at the time of his discharge, the Veteran's lower extremities were evaluated as normal and that he denied having any joint pain or other bone or joint abnormalities.  

The Board finds the separation examination and report to be very probative evidence against the Veteran as it is very close in time to the date in question.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

Additionally, the record also contain other medical evidence prior to 2000 that shows no ongoing left leg symptoms.  See 38 C.F.R. § 3.303.

For instance, the April 1981 Social Security Administration (SSA) medical evaluation report indicated that, on review of systems, the Veteran denied having any problem pertinent to the lower extremities.  He also did not report any left leg symptoms at the August 1981 and June 1998 VA examinations.  The July 1998 VA examination report indicates that the Veteran reported an injury to the left leg in service, but did not report any symptoms since the injury.  

The medical evidence of record also shows that, in 1988 and 1989, the Veteran began to complain of back pain that radiated into the legs.  See the September 1988 and July 1989 SSA medical examination reports and the findings of a December 1988 Nerve Conduction studies and electromyography.   

Except for reiterating the Veteran's self-reported history of in-service left leg and ankle injuries and noting complaints of pain radiating into his left leg due to his back disorders, the SSA, private, and VA medical records generally are silent with regard to treatment for a left leg disorder per se.  

Thus, the Board finds that the more probative evidence of record establishes that the Veteran injured his left leg in service in March and April 1974, but the left leg was normal upon separation examination in October 1974.  The more probative evidence shows that there was no continuity of symptomatology of left leg symptoms in service and after service.  

Moreover, the record does not contain any medical opinion that tends to relate the any left leg disability to his injuries in service.  In fact, the competent evidence establishes that the current left leg disability is not related to an injury in service or another event or incident of his service.  The evidence shows that the left leg injuries in service resolved without residual disability and that the current left leg disability is due to aging.  

Significantly, an X-ray examination showed no joint or bone abnormality.  The report of the October 1974 physical examination for service separation reflected that the Veteran neither complained of, nor exhibited, any left leg, ankle, or other lower extremity abnormalities.  An examination of the left leg was negative.  

The first objective evidence of a diagnosed left leg disorder is the October 2004 VA joint examination report, showing left knee arthritis and osteopenia and a left calcaneal spur.  

Significantly, in October 2004 and February 2009, the VA examiners expressly discounted such any relationship to service, concluding that the Veteran's in-service left leg and ankle injuries were acute in nature and resolved themselves without chronic residuals and the current left leg conditions were not related to the in-service left leg injuries. 

The February 2009 VA examination report noted that the Veteran reported having left knee pain and left ankle pain as secondary to the fall in service in March 1974.  The examiner reviewed the claims folder and examined the Veteran.  

The VA examiner noted that the service records show that the Veteran received treatment for a left leg condition after falling in a hole and that an x-ray examination of the left leg at that time was normal.  The examiner opined that the left leg manifestations in service had resolved.  The pertinent diagnoses upon the current examination included those of left Achilles tendonitis and left large plantar calcaneal spur.  

The examiner opined that the current left leg conditions were related to the aging process and were less likely than not caused by or the result of the documented 1974 fall in service.   

Earlier, the October 2004 VA examination noted that the Veteran reported sustaining an injury in service in 1974 when he fell in a hole and having severe pain in the left ankle and knee joint with occasional locking and swelling of the left knee.  The pertinent diagnosis was that of left calcaneal spur of the left ankle and mild osteopenia and arthritis of the left knee joint based on x-ray examinations.  

The VA examiner carefully reviewed the claims folder and noted treatment for a left leg injury in March 1974 when x-ray studies were negative for bone or joint abnormality.  The examiner opined that the service treatment records showed that the left leg condition was acute and transitory and resolved with military treatment.  

The VA examiner added that left leg disability was diagnosed several years after service and concluded that the current left leg disability was not as likely as not related to the Veteran's service.   

As noted, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the 2004 and 2009 VA medical opinions to have great evidentiary weight in this case.  The VA medical reviewers considered the claims folder including the service treatment records and the entire medical history including the left leg injuries in service in arriving at the medical opinion.  The examiner considered the pertinent medical evidence of record and considered the Veteran's own lay statements made during and after service.   

The Veteran in this case assets that his current left leg disabilities were caused by left lower extremity trauma sustained in service.  While the treating VA and private physicians have repeated the Veteran's self-reported history of a left ankle fracture, such a history is not confirmed by the clinical findings recorded during service.  Mere acquiescence with the appellant's contentions does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  

These assertions, to some extent, are supported by lay statements from his service comrades.  However, the Court has held that statements from laypersons are generally not competent evidence for purpose of establishing a medical diagnosis or providing an opinion about medical nexus.  Espiritu, 2 Vet. App. at 494.  

As the record lacks competent evidence linking any current left lower extremity (knee or ankle) disorder to a documented injury or other event or incident of service, the Board concludes that service connection must be denied.  

For service connection to be established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

As noted, the lay statements in this regard are not found to be credible for the purpose of establishing of continuity of symptomatology referable to a left leg disorder since service.    

Moreover, the lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Finally, there is no competent evidence of a nexus between any current left leg disability and service.  

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a left leg condition must be denied.



ORDER

Service connection for a left leg disorder, claimed as leg and ankle injuries is denied.  



REMAND

The Board notes that the medical evidence pertinent to the claims of service connection for cervical, thoracic, and lumbar spine disabilities was received at the RO on June 30, 2011.  However, the RO did not issue a Supplemental Statement of the Case after receipt of this evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued but before the case is certified and transferred to the Board.  See also 38 U.S.C.A. § 7105 (West 2002).   

The Board finds that the claim for service connection for a psychiatric disorder is closely related the pending claims of service connection for cervical, thoracic and lumbar spine conditions.  Here, the February 2006 VA examination report noted that the Veteran had been prescribed antidepressants in the past due to severe pain.   

As the claim of service connection for the psychiatric disability is inextricably intertwined with the claims of service connection for cervical, thoracic, and lumbar spine disorder, it cannot be adjudicated until a decision is rendered on the other claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


